Title: To George Washington from Armand-Louis de Gontaut Biron, duc de Lauzun, 21 December 1780
From: Lauzun, Armand-Louis de Gontaut Biron, duc de
To: Washington, George


                        
                            Sir
                            Lebanon 21 December 1780
                        
                        Ambitious, and happy to obey to your Excellency’s orders, I Send Immediately the packet directed to the Count
                            de Rochambeau. I have the honor to be with the greatest Respect, and admiration Sir, of your Excellency, the most obedient
                            and hble Servant
                        
                            D. Lauzun
                        
                    